Citation Nr: 0702767	
Decision Date: 01/30/07    Archive Date: 02/06/07

DOCKET NO.  00-08 248	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel 


INTRODUCTION

The veteran served on active duty from March 1964 to March 
1966.

This appeal arises from a March 2000 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Hartford, Connecticut, which determined that new and material 
evidence had not been received to reopen a claim for service 
connection for PTSD.  In September 2005, the Board reopened 
the claim and remanded it for additional development.  


REMAND

The veteran asserts that he has PTSD as a result of his 
service.  He has described stressful events which have 
included experiencing being attacked, trapped, and assaulted 
without any real defense; having his unit come under machine 
gun fire around Easter time; conveying desperate messages 
from units in the fields and not knowing what became of them; 
losing friends while they dined at a restaurant in Saigon in 
a bombing (the veteran does not assert that he witnessed this 
bombing or that he was in the vicinity at the time); being on 
the second floor of the barracks his first night in Saigon 
and having a woman throw a grenade (which turned out to be a 
dud) into the first floor; and having the barracks surrounded 
by South Vietnamese troops for three days in an apparent coup 
attempt and not being able to leave. 

In April 2002, he submitted photographs of scenes which he 
asserts depict his base, at Phu Lam, at night during an 
attack.  He indicated that the photographs were taken after 
he left Vietnam, but that they were representative of what he 
saw during service.  At that time, the veteran also submitted 
information on three Army members, identified herein as 
M.J.I., C.A.W., and J.T.B., which indicates that these men 
were all killed in action on June 25, 1965 as a result of 
bomb explosions in the Gia Dinh province.  

The veteran's service records include his discharge, which 
indicates that his military occupation specialty was "comm. 
(communications) center specialist."  The veteran's 
personnel file (DA Form 20) shows that he served in the 
Republic of Vietnam from May 6, 1965 to July 6, 1965, and 
from October 16, 1965 to January 1966 (the exact day is 
obscured due to a punch hole).  During both period of service 
in Vietnam, his principal duty is listed as communications 
center specialist, and his unit is listed as "USASTRATCOM."    

The Board initially notes that with the exception of a 
September 2000 VA progress note, the veteran has not 
explicitly claimed to have participated in combat.  In 
addition, a review of his service records indicates that he 
is currently not shown to have received commendations or 
awards that warrant the conclusion that he participated in 
combat.  See VAOPGCPREC 12-99 at 12, 65 Fed. Reg. 6256-6258 
(2000); VBA's Adjudication Procedure Manual, M21-1MR 
(hereinafter "M21- 1MR"), Part III.iv.4.H.29.b, c.  

As it is not currently shown the veteran engaged in combat, 
his assertions of service stressors are not sufficient to 
establish the occurrence of such events.  Rather, his alleged 
service stressors must be established by official service 
records or other credible supporting evidence.  38 C.F.R. § 
3.304(f) (2006); Pentecost v. Principi, 16 Vet. App. 124 
(2002); see also M21-1MR, Part III.iv.4.H.29.a, i.

In its September 2005 Remand, the Board noted that it did not 
appear that an attempt to verify the veteran's alleged 
stressors had been undertaken.  The Board directed that the 
veteran be contacted and requested to provide additional 
details of his claimed stressors.  The Board further directed 
that following this action, the U.S. Armed Services Center 
for Research of Unit Records (USASCRUR) be provided with the 
appropriate evidence and requested to provide any available 
information that might corroborate the veteran's alleged in-
service stressors.  Specifically, the Board stated, "After a 
response is received from the veteran or the time for 
response expires, request that USASCRUR provide any available 
information which might corroborate the veteran's alleged in- 
service stressors." (emphasis added).  

In October 2005, the veteran was sent a letter in compliance 
with the Board's Remand.  However, there is no record of a 
response.  In May 2006, the RO denied the claim, noting that 
in light of the veteran's failure to respond to its October 
2005 letter, "further development cannot be initiated." 

Under the circumstances, the Board finds that an attempt at 
verification of the previously described stressor involving 
the deaths of three Army members in June 1965 is warranted.  
This is the only stressor that has been described with 
sufficient detail to warrant an attempt at verification.  See 
M21-1MR, Part IV.ii.1.D.14.d. (noting that claimants must 
provide, at a minimum, a stressor that can be documented, the 
location where the incident took place, the approximate date 
(within a two-month period of time) of the incident, and the 
unit of assignment at the time the stressful event occurred.  
Accordingly, on remand, the USASCRUR should be provided with 
the appropriate evidence and requested to provide any 
available information which might corroborate the veteran's 
alleged in-service stressor involving the deaths of three 
members of his unit.

Following the requested development, the RO must determine 
whether the evidence is sufficient to show that the deaths 
occurred, and, if so, whether the veteran was personally 
"exposed" to their deaths.  See M21- 1MR, Part 
III.iv.4.H.29.d., e.; Doran v. Brown, 6 Vet. App. 283, 290-91 
(1994).

Finally, the veteran has received a number of psychiatric 
diagnoses, to include PTSD, major depressive disorder, 
bipolar disorder, and a borderline personality disorder.  He 
has also been noted to have a seizure disorder.  As noted in 
the September 2005 Remand, should the previously described 
stressor be verified, a VA psychiatric examination is 
warranted to determine whether a diagnosis of PTSD is 
supported by the verified stressor.  

Accordingly, this appeal is REMANDED to the RO via the 
Appeals Management Center (AMC) in Washington, D.C. for the 
following actions:

1.  The RO via the AMC should request 
that U.S. Army and Joint Services Records 
Research Center (JSRRC)  (previously 
USASCRUR) provide any available 
information which might corroborate the 
veteran's alleged in-service stressor in 
which three Army members (M.J.I., C.A.W., 
and J.T.B.) were killed in action on June 
25, 1965 as a result of bomb explosion in 
the Gia Dinh province.  JSRRC should be 
provided with copies of the veteran's 
personnel records obtained showing 
service dates, duties, and units of 
assignment.  

2.  If it is determined that the 
veteran's stressor, as described above, 
is verified, a VA psychiatric examination 
should be conducted.  The claims file and 
a separate copy of this remand must be 
made available to and reviewed by the 
examiner in association with the 
examination.  The examiner must annotate 
the examination report that the claims 
file was in fact made available for 
review in conjunction with the 
examination  Any further indicated tests 
and studies to include psychological 
studies are to be conducted.

If, and only if, the diagnosis of PTSD is 
deemed appropriate, the examiner should 
specify whether it is at least as likely 
as not (i.e., a probability of 50 percent 
or greater) that the verified stressor is 
sufficient to produce the veteran's PTSD.  
Any opinions expressed by the examiner 
must be accompanied by a complete 
rationale.

3.  Finally, readjudicate the veteran's 
claim, with application of all 
appropriate laws and regulations, 
including consideration of any additional 
information obtained as a result of this 
remand.  If the decision remains adverse 
to the veteran, he and his representative 
should be furnished a Supplemental 
Statement of the Case and afforded an 
appropriate period of time within which 
to respond thereto.

Thereafter, the case is to be returned to the Board, 
following applicable appellate procedure.  The veteran need 
take no action until he is so informed. He has the right to 
submit additional evidence and argument on the matter or 
matters the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


____________________________________________
P. M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006). 

